Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2018

                                     No. 04-18-00836-CV

                                     Allan W. MAJESKI,
                                           Appellant

                                               v.

                                        FROST BANK,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI00427
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       Appellant is an inmate acting pro se in a civil suit. In his November 16, 2018 motion,
Appellant asks this court to appoint counsel to represent him in this appeal.
       A court may appoint counsel for a pro se civil litigant “under exceptional circumstances.”
See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003) (citing Travelers Indem. Co. of Conn. v.
Mayfield, 923 S.W.2d 590, 594 (Tex. 1996)); see also TEX. GOV’T CODE ANN. § 24.016 (West
2004).
       Exceptional circumstances are “rare and unusual,” and Appellant’s motion presents no
such circumstances. See Gibson, 102 S.W.3d at 713 (denying court-appointed counsel to an
indigent inmate for his civil suit against prison personnel).
       Appellant’s motion for court-appointed appellate counsel is DENIED.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court